Title: To James Madison from William Jarvis, 11 September 1802
From: Jarvis, William
To: Madison, James


					
						(No. 6)
						Sir
						Lisbon 11 Septr. 1802.
					
					I did myself the honor to address you on the 6th. Instant the day I recd. the information 

relative to the prohibition of Foreign Flour & communicated the contradictory answer of the Judge & 

administrator of the Corn Market.  The next day I sent to the Inspector General in whose name it was 

issued, whom I understood was in such agonies from the gout, that he could not be spoke with.  The 

8th. I waited on him but was inform’d from his Excellency that he was so ill that he could not attend to 

it, but referred to his representatives in the Corn Market, who were as divided in sentiment as were the 

Judge & Administrator; from which I concluded, that the order was worded so ambiguously on purpose 

to prevent, or allow, the consumption, as there should be a plenty or scarcity of grain on hand.  

Inclosed is a Copy of the Communication I made to the Minister on the subject which I submit with the 

greatest diffidence to persons so eminent for abilities, & must beg the indulgence of Government 

toward it.  As We could make no claims of right I knew of no better way of treating the affair than by 

attempting to prove, what I really believed, that it was for the interest & policy of this 

Government to admit our flour freely.  I laid particular stress on the importation being as much for 

the interest of the owners of Real Estates as for the rest of the Inhabitants of this Country, as it is 

understood they were the authors of the Prohibition, partly by their own solicitations to the Prince, 

partly by getting the Millers to go in a body & represent to him, that in consequence of the 

importation of flour they were starveing, & by persuadeing the Managers of the Royal Domains (ie Casa 

de Bragansa) to represent to him that so long as it was allowed to be imported they could not sell the 

grain cultivated on the Royal Estates to the great injury of his Revenue.  It is unfortunate for a People 

when the Prince beleives his interest different from theirs, & their misfortunes are like to be 

perpetuated, when the only persons who have his ear are of the same opinion; nor under those 

circumstances is there much probability that any representations however just will convince them of 

their error, which I am apprehensive nothing will do short of a general scarcity.  I was the more 

desirous of saying something as to the health, as I understood that when flour was first 

prohibited, it was somewhat owing to a popular prejudice that an epidemic which prevail’d about 

that time, was occasioned in part by the badness of the flour, & a good opening was left by two 

Physicians being employ’d in the Corn Market to inspect Bread stuffs.  The calculations of our 

distilleries I made from the statement of the Internal Taxes for 1800, allowing each Still work’d 2 

months, but upon farther reflection I think they would average more than three months, which would 

considerably reduce the agregate capacity of the Country stills; the grain that might be substituted 

to Mollasses is correct, allowing the Rum distilled the same year all first proof, & a bushel of grain 

to make two gall’s spirits.
					Inclosed is also the Copy of the original order & a Copy of a letter dated 16th. Aug: from Mr. 

O’Brien.
					Two days since I recd. from Baltimore two letters & a packet of News Papers for Charles 

Pinckney Esqr. & a letter for his Secretary which I sent by Post yesterday.  With the greatest Respect I 

am Sir Yr. Most Hble Servt.
					
						William Jarvis
					
				 
   The preceding is the full transcription of a document that was previously abstracted
        in The Papers of James Madison, Secretary of State series. 
        The original abstract contains additional annotation and source information.

   Go to the original abstract
